

116 HR 7941 IH: District of Columbia Courts Improvement Act of 2020
U.S. House of Representatives
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7941IN THE HOUSE OF REPRESENTATIVESAugust 4, 2020Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 11, District of Columbia Official Code, to expand the authorities of magistrate judges of the District of Columbia courts, to modernize the rules and procedures for the service of jurors in District of Columbia courts, to authorize the establishment of a program of voluntary separation incentive payments for nonjudicial employees of the District of Columbia courts and employees of the District of Columbia Public Defender Service, and for other purposes.1.Short titleThis Act may be cited as the District of Columbia Courts Improvement Act of 2020.2.Expansion of authority of magistrate judges of Superior Court to perform certain judicial functions(a)Expanded authorities describedSection 11–1732(j), District of Columbia Official Code, is amended by striking paragraph (5) and inserting the following:(5)Issue arrest and search warrants pursuant to subchapters II and IV of chapter 5 of title 23, District of Columbia Official Code, and search warrants pursuant to section 14 of the Uniform Narcotic Drug Act (52 Stat. 792; sec. 48–921.02, D.C. Official Code).(6)In the case of proceedings which are initiated prior to the expiration of the 5-year period which begins on the date of the enactment of the District of Columbia Courts Improvement Act of 2020, conduct hearings, make findings, and enter interim and final orders or judgments in uncontested or contested proceedings in the Probate and Civil Divisions of the Superior Court, excluding the following proceedings:(A)Trials.(B)Contested motions to dismiss, for judgment on the pleadings, and for summary judgment.(7)Enter an order punishing an individual for contempt, except that no individual may be detained pursuant to the authority of this paragraph for longer than 180 days, and such an order shall not be subject to the limitations and exclusions applicable to orders under paragraph (6).(8)In addition to the functions described in the preceding paragraphs, with the consent of the parties involved, conduct hearings, make findings, and enter interim and final orders or judgments in all other uncontested or contested proceedings in the Civil, Criminal, and Probate Divisions and the Family Court of the Superior Court, excluding jury trials in the Criminal Division and trials of felony cases in the Criminal Division..(b)Conforming amendment relating to review of orders and judgmentsSection 11–1732(k), District of Columbia Official Code, is amended by striking With respect to proceedings and all that follows through in the case of magistrate judges and inserting the following: With respect to hearings and proceedings under paragraphs (2), (3), (4), (6), (7), and (8) of subsection (j) (or proceedings and hearings under section 11–1732A(d), in the case of magistrate judges.(c)Technical amendmentParagraphs (1), (2), (3), and (4) of section 11–1732(j), District of Columbia Official Code, are each amended by striking the semicolon at the end and inserting a period.(d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, except that paragraph (5) of section 11–1732(j), District of Columbia Official Code (as amended by subsection (a)), shall take effect on the effective date of a law enacted after the date of the enactment of this Act by the government of the District of Columbia which amends section 23–501(1), District of Columbia Official Code, and section 14 of the Uniform Narcotic Drug Act (52 Stat. 792; sec. 48–921.02, D.C. Official Code) to take such paragraph (as amended by subsection (a)) into account.3.Modernization of rules and procedures relating to service of jurors(a)Establishing fees for jurors serving in Superior Court of the District of Columbia at same rates paid for jurors serving in United States district courts(1)Establishment of feesSection 11–1912(a), District of Columbia Official Code, is amended to read as follows:(a)Grand and petit jurors serving in the Superior Court shall receive fees and expenses at rates equivalent to the rates provided under section 1871 of title 28, United States Code, for fees and allowances paid to grand and petit jurors appearing in the district courts of the United States..(2)Conforming amendmentSection 15–718, District of Columbia Official Code, is repealed.(3)Effective dateThe amendments made by this subsection shall apply with respect to fees and expenses paid on or after the first day of the first fiscal year which begins after the date of the enactment of this Act.(b)Modernizing process for serving of summonses(1)Juror qualification formsSection 11–1906(c), District of Columbia Official Code, is amended—(A)in paragraph (1), by striking shall provide that a juror qualification form be mailed and inserting shall require that a juror qualification form be provided; and(B)in paragraph (2), by striking return and inserting submit. (2)Use of electronic communicationSection 11–1907(a), District of Columbia Official Code, is amended by striking the last sentence and inserting the following: Under the jury system plan, service of prospective jurors may be made personally, by mail, or, with the consent of the prospective juror, by electronic communication..(c)Permitting individuals 70 years of age or older To opt out of serviceSection 11–1908(b), District of Columbia Official Code, is amended—(1)by striking or (4) and inserting (4); and(2)by striking the period at the end of the first sentence and inserting the following: ; or (5) excluded by the Court upon the request of the individual if the individual is 70 years of age or older..4.Authorization for program of voluntary separation incentive payments(a)Program for District of Columbia courts(1)In generalChapter 17 of title 11, District of Columbia Official Code, is amended by inserting after section 11–1726 the following new section:11–1726A.Voluntary separation incentive paymentsThe Joint Committee on Judicial Administration may, by regulation, establish a program substantially similar to the program established under subchapter II of chapter 35 of title 5, United States Code, for nonjudicial employees of the District of Columbia courts, except that the maximum amount of the payment made under the program to any individual may not exceed the amount referred to in section 3523(b)(3)(B) of title 5, United States Code..(2)Clerical amendmentThe table of contents of chapter 17 of title 11, District of Columbia Official Code, is amended by inserting after the item relating to section 11–1726 the following new item:11–1726A. Voluntary separation incentive payments..(b)Program for District of Columbia Public Defender ServiceSection 305 of the District of Columbia Court Reform and Criminal Procedure Act of 1970 (sec. 2–1605, D.C. Official Code) is amended by adding at the end the following new subsection:(d)The Director may establish a program substantially similar to the program established under subchapter II of chapter 35 of title 5, United States Code, for employees of the Service, except that the maximum amount of the payment made under the program to any individual may not exceed the amount referred to in section 3523(b)(3)(B) of title 5, United States Code..(c)No effect on previous paymentsNothing in this section or the amendments made by this section may be construed to affect any voluntary separation incentive payment made prior to the date of the enactment of this Act under a program established by the Joint Committee on Judicial Administration in the District of Columbia or the District of Columbia Public Defender Service.5.Adjustments in compensation rates for certain personnel(a)Attorneys representing indigent defendants(1)In generalSection 11–2604(a), District of Columbia Official Code, is amended by striking at a fixed rate of $90 per hour and inserting an hourly rate not to exceed the rate payable under section 3006A(d)(1) of title 18, United States Code.(2)Effective dateThe amendments made by this section shall apply with respect to cases and proceedings initiated on or after the date of the enactment of this Act.(b)Criminal justice investigators(1)In generalSection 11–2605, District of Columbia Official Code, is amended by striking (or, in the case of investigative services, a fixed rate of $25 per hour) each place it appears in subsections (b) and (c).(2)Effective dateThe amendments made by this section shall apply with respect to investigative services provided in connection with cases and proceedings initiated on or after the date of the enactment of this Act.6.Authority of Executive Officer of Courts over Register of Wills(a)Appointment and removal(1)In generalSection 11–1725(b), District of Columbia Official Code, is amended—(A)by inserting the Register of Wills, after the clerks of the courts,; and(B)by striking (other than the Register of Wills and personal law clerks and secretaries of the judges) and inserting (other than personal law clerks and judicial administrative assistants of the judges). (2)Conforming amendmentSection 11–2102(a), District of Columbia Official Code, is amended by striking The Superior Court shall appoint and remove and inserting Pursuant to section 11–1725(b), the Executive Officer of the District of Columbia Courts shall appoint and may remove.(b)Determination of compensationSection 11–2102(c), District of Columbia Official Code, is amended to read as follows: (c)The compensation of the Register of Wills shall be fixed in accordance with section 11–1726(a)..(c)Assignment of dutiesSection 11–2103, District of Columbia Official Code, is amended by striking the chief judge of the Superior Court and inserting the Executive Officer of the District of Columbia Courts.7.Authorization of retroactive pay adjustments for court employeesSection 11–1726, District of Columbia Official Code, is amended by adding at the end the following new subsection:(d)Retroactive pay may be payable to an employee of the District of Columbia courts by reason of an increase in the salary or pay schedule applicable to the employee pursuant to this section which occurs during fiscal year 2020 or any succeeding fiscal year, but only if—(1)the employee is in the service of the District of Columbia courts on the date of final action by the Executive Officer regarding the increase; or(2)the employee retired or died during the period beginning on the effective date of the increase and ending on the date of final action by the Executive Officer regarding the increase, except that retroactive pay for such an employee shall be provided only with respect to services performed during that period..8.Revising certain references(a)References to Domestic Violence Division(1)In generalThe District of Columbia Official Code is amended by striking Domestic Violence Unit each place it appears in the following sections and inserting Domestic Violence Division:(A)Section 11–902(d).(B)Section 11–1101(b)(2).(C)Section 11–1732.(D)Section 16–1001(5).(E)Section 16–1003(a).(F)Section 16–1004(a).(2)Special rules for magistrate judgesSection 11–1732A, District of Columbia Official Code, is amended—(A)in the heading, by striking Domestic Violence Unit and inserting Domestic Violence Division; and(B)by striking Domestic Violence Unit each place it appears and inserting Domestic Violence Division.(3)Clerical amendmentThe table of sections at the beginning of subchapter II of chapter 17 of title 11, District of Columbia Official Code, is amended by amending the item relating to section 11–1732A to read as follows:11–1732A. Special rules for magistrate judges of the Family Court of the Superior Court and the Domestic Violence Division..(b)References to individuals with intellectual disabilities(1)Section 11–501(2)(D), District of Columbia Official Code, is amended by striking substantially retarded persons and inserting persons with moderate intellectual disabilities.(2)Section 11–921(a)(4)(D), District of Columbia Official Code, is amended by striking substantially retarded persons and inserting persons with moderate intellectual disabilities.(3)Section 11–1101(a)(15), District of Columbia Official Code, is amended by striking the at least moderately mentally retarded and inserting persons with moderate intellectual disabilities.